Citation Nr: 0921200	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction 
associated with prostate adenocarcinoma status post 
brachytherapy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.  This matter is on appeal from the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO). 

This case was remanded by the Board in November 2007 for 
further development and is now ready for disposition.


FINDING OF FACT

For the entire time on appeal, the Veteran's erectile 
dysfunction has been manifested by subjective complaints of 
dysfunction and deformity; objective findings include loss of 
erectile power and a penile deformity related to nonservice-
connected Peyronie's disease. 


CONCLUSION OF LAW

The criteria for a compensable rating for erectile 
dysfunction associated with prostate adenocarcinoma status 
post brachytherapy have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 
4.21, 4.40, 4.45, 4.59, 4.115b, Diagnostic Code (DC) 7522 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the issue in this case, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.

In this case, the Veteran was service-connected for erectile 
dysfunction secondary to prostate cancer.  Now, he claims 
that erectile dysfunction warrants a compensable disability 
rating.  A compensable disability rating is warranted when 
the following is met:

penis deformity, with loss of erectile 
power (20 percent under DC 7522). 

During the appeal, the Veteran underwent VA examinations in 
March 2004 and December 2006.  The Board finds these 
examinations adequate for evaluation purposes.  
Significantly, the examiners had the claims file for review, 
interviewed the Veteran, and conducted complete examinations.  
There is no indication that the examiners were not fully 
aware of the Veteran's past medical history or that they 
misstated any relevant fact.  

After a careful review of the evidence of record, the Board 
finds that a compensable rating for erectile dysfunction is 
not warranted for any period of the claim.  Specifically, the 
evidence does not demonstrate a deformity of the penis that 
is related to the Veteran's service-connected prostate 
cancer.  He underwent a VA examination in March 2004 where no 
deformity was noted, although the examiner found that the 
Veteran experienced loss of erectile power.  

Subsequently, in December 2006, he underwent another VA 
examination where the examiner diagnosed him with a deformity 
known as Peyronie's disease but opined that the Peyronie's 
disease was not related to the prostate cancer.  Although 
deformity and loss of erectile power has been shown, penile 
deformity, the threshold component of a higher rating, has 
been attributed to a nonservice-connected disorder.  As such, 
a higher rating is not warranted.

The Board acknowledges that the Veteran's February 2008 
statement asserting that he has a deformity of the penis.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  The 
Board acknowledges his belief that his symptoms are of such 
severity as to warrant higher ratings for his erectile 
dysfunction; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.

Here, the Board finds that the medical findings, which 
directly address the criteria under which the Veteran's 
service-connected disability is evaluated, are more probative 
than his assessment of the severity of his disability, and 
the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  As noted above, while a penile deformity has been 
shown, it is not related to the Veteran's service-connected 
prostate cancer.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's erectile dysfunction has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

In this case, the March 2004 and December 2006 VA 
examinations revealed no prior hospitalizations and the 
Veteran has not complained that his employment has been 
affected by his erectile dysfunction.  Accordingly, the 
evidence does not show that his erectile dysfunction has 
necessitated frequent periods of hospitalization or has 
caused any occupational impairment.  Hence, the Board finds 
that referral for assignment of an extra-schedular evaluation 
is not warranted in this case.

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for a compensable disability 
rating for erectile dysfunction. The Board has also 
considered the entire period of the claim and finds that the 
assignment of different ratings for different periods of time 
during the claim period is not warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's erectile dysfunction claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations pertinent to the issues on appeal in March 2004 
and December 2006.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to a compensable rating for erectile dysfunction 
associated with prostate adenocarcinoma status post 
brachytherapy is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


